DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lovett et al. (US 2017/0177527 A1).
As to claim 1, Lovett teaches a computing device [slave 1 element 1012, slave 2 element 1014] (Fig. 10a) comprising:
a data input to receive a master timing reference [master clock 1018] (par. [0065], [0071]) from a master device [master clock node 1002] (Fig. 10a) on the dedicated data channel [HFI in slave 1, HFI in slave 2] (par. [0071], [0081], [0096], [0099]); and
timing circuitry configured to synchronize a slave timing reference [local clock reading] to the master timing reference [synchronizing a local clock of the slave nodes to the local clock of the master node using the master clock time data received and accounting for the fixed latency of the clock tree path from the master node to the slave node] (par. [0099]-[0101]) using a snapshot [instance of the master clock reading] of the master timing reference [grandmaster clock periodically issues a packet called a ‘sync’ packet containing a timestamp of the time when the packet left the grandmaster clock] (par. [0008]) transmitted over the dedicated data channel (par. [0081]) and a fixed known delay [fixed latency] for a data packet containing the snapshot [propagation path was a fixed latency, i.e., known delay] (abstract, par. [0068]) to be transmitted between the master device and the computing device (par. [0099]-[0101]). 

As to claim 2, Lovett teaches that the fixed known delay includes delays at one or more of: the master device, the slave device, and the dedicated data channel (par. [0068], [0095]-[0096]).

As to claim 4, Lovett teaches that the slave timing reference is synchronized to the master timing reference without a round-trip time (RTT) measurement (par. [0095]-[0096]).

As to claim 5, Lovett teaches that the dedicated data channel is a wired connection between the master device and the computing device (Fig. 10a).

As to claim 6, Lovett teaches that the data input is a wired input port (par. [0187], Fig. 10a).

As to claim 9, Lovett teaches a method for synchronizing a computing device to a master device (par. [0098]-[0102]) comprising steps of receiving and synchronizing, as discussed per claim 1 above.

As to claim 10, Lovett teaches generating the master timing reference [master clock 1018] using master timing circuitry (par. [0065], [0071]); and
transmitting the master timing reference from the master device outbound over the dedicated data channel [HFI 1016] (par. [0071], [0081], [0096], [0099]).

As to claim 11, Lovett teaches all the elements as discussed per claim 5 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lovett et al. in view of Zeng et al. (US 2017/0366287 A1).
As to claim 3, Lovett teaches all the elements except that the timing circuitry includes an oscillator that serves as a reference for a timer that generates the slave timing reference, and wherein the timing circuitry is to synchronize the slave timing reference by adjusting an oscillator count for toggling the slave timing reference. It is noted that “to synchronize” suggested intended use and is not accorded patentable weight. Applicants are advised to amend the claim by reciting” configured to synchronize”.
Zeng is directed to time synchronization error compensation between master and slave devices (abstract). In particular, Zeng teaches an oscillator that serves as a reference for a timer that generates the slave timing reference (par. [0003], [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Lovett by having an oscillator that serves as a reference for a timer that generates the slave timing reference in order to obtain time of a network node by counting the output pulses of local crystal oscillators (par. [0038] in Zeng) as was well known in the art before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lovett et al. in view of Liu (US 2020/0106542 A1).
As to claim 7, Lovett teaches all the elements except that the master device is component of an autonomous car and the computing device is a sensor on the autonomous car. It is noted that since the claim is directed specifically to the computing device, further limiting the master devices is outside the claimed scope and is not accorded patentable weight. 
Liu is directed to multi-modal clock correction (abstract). In particular, Liu teaches that the computing device is a sensor on the autonomous car (par. [0008], [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Lovett by having the computing device being a sensor on the autonomous car in order to apply clock synchronization across a plurality of domains (par. [0002]-[0003] in Liu). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lovett et al. in view of Millington (US 2007/0038999 A1).
As to claim 12, Lovett teaches all the elements except that the master device and the computing device are each one or both of audio and video devices. It is noted that since the claim is directed specifically to the computing device, further limiting the master devices is outside the claimed scope and is not accorded patentable weight. 
Millington is directed to maintaining synchrony of operations between a plurality of devices that are independently clocked (abstract). In particular, Millington teaches that a computing device that is a slave device can be an audio device (par. [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Lovett by having the computing device being an audio device in order to synchronize playback of audio between multiple devices (par. [0007] in Millington).

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lovett et al. in view of Horak et al. (US 2011/0213278 A1).
As to claim 12, Lovett teaches a computing device [slave 1 element 1012, slave 2 element 1014] (Fig. 10a) comprising:
a data input to receive a master timing reference [master clock 1018] (par. [0065], [0071]) from a master device [master clock node 1002] (Fig. 10a) on the dedicated data channel [HFI in slave 1, HFI in slave 2] (par. [0071], [0081], [0096], [0099]); and
timing circuitry configured to synchronize a slave timing reference [local clock reading] to the master timing reference [synchronizing a local clock of the slave nodes to the local clock of the master node using the master clock time data received and accounting for the fixed latency of the clock tree path from the master node to the slave node] (par. [0099]-[0101]).
Lovett fails to teach that synchronization of a slave timing reference to the master timing reference uses a known packet rate of a series of incoming packets over the dedicated data channel from the master device containing the master timing reference.
Horak is directed to a wireless synchronization scheme based on master synchronization (par. [0078]-[0085]). In particular, Horak teaches that synchronization of a slave timing reference to the master timing reference uses a known packet rate of a series of incoming packets [known synchronization packet rate] (par. [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lovett by having synchronization of a slave timing reference to the master timing reference use a known packet rate of a series of incoming packets in order to provide an alternative method to synchronize the local timer with the mast access point clock (par. [0084] in Horak). 

As to claim 13, Lovett teaches all the elements as discussed per claim 1 above.

As to claim 14, Lovett teaches all the elements as discussed per claim 2 above.

As to claim 15, Lovett in view of Horak teaches that the timing circuitry includes an oscillator that serves as a reference for a timer that generates the slave timing reference (par. [0031], [0072], [0083]). It is noted that “to synchronize” suggested intended use and is not accorded patentable weight. Applicants are advised to amend the claim by reciting” configured to synchronize”.

As to claims 16-18, Lovett teaches all the elements as discussed per corresponding claims 4-6 above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lovett et al. in view of Horak et al. and in further view of Liu (US 2020/0106542 A1).
As to claim 19, Lovett in view of Horak teaches all the elements except that the master device is component of an autonomous car and the computing device is a sensor on the autonomous car. It is noted that since the claim is directed specifically to the computing device, further limiting the master devices is outside the claimed scope and is not accorded patentable weight. 
Liu is directed to multi-modal clock correction (abstract). In particular, Liu teaches that the computing device is a sensor on the autonomous car (par. [0008], [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Lovett in view of Horak by having the computing device being a sensor on the autonomous car in order to apply clock synchronization across a plurality of domains (par. [0002]-[0003] in Liu). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lovett et al. in view of Horak et al. and in further view of Millington (US 2007/0038999 A1).
As to claim 20, Lovett in view of Horak teaches all the elements except that the master device and the computing device are each one or both of audio and video devices. It is noted that since the claim is directed specifically to the computing device, further limiting the master devices is outside the claimed scope and is not accorded patentable weight. 
Millington is directed to maintaining synchrony of operations between a plurality of devices that are independently clocked (abstract). In particular, Millington teaches that a computing device that is a slave device can be an audio device (par. [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Lovett in view of Horak by having the computing device being an audio device in order to synchronize playback of audio between multiple devices (par. [0007] in Millington).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLEG SURVILLO/Primary Examiner, Art Unit 2442